Opinion by
Watkins, J.,
In this unemployment compensation case the unemployment compensation authorities held that the claimants-appellants left their work voluntarily and were disqualified for benefits by virtue of §402(b) (1) of the Unemployment Compensation Law, 43 PS §802-(b)(1). The claimants, Edward L. Schell and Elmer Craighead, were Treasurer and President, respectively, of the Popular Home Builders, Inc., Philadelphia, Pennsylvania. Each owned a 1/3 of the outstanding shares of stock of the company. They were paid $125 weekly. The company is having hard times so that work is not available.
This case is governed by Hyman Unemployment Compensation Case, 199 Pa. Superior Ct. 532, 185 A. 2d 821 (1962), which held such claimants to be unemployed businessmen who had failed in their business ventures and were subject to the disqualification of §402(b)(1), supra. See also: Freas Unemployment Compensation Case, 201 Pa. Superior Ct. 150, 191 A. 2d 740 (1963).
Decisions affirmed.